     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 1 of 15 Page ID #:6




 1 KENDALL BRILL & KELLY LLP
   Bert H. Deixler (70614)
 2  bdeixler@kbkfirm.com
   Patrick J. Somers (318766)
 3  psomers@kbkfirm.com
   Amanda D. Barrow (313583)
 4  abarrow@kbkfirm.com
   10100 Santa Monica Blvd., Suite 1725
 5 Los Angeles, California 90067
   Telephone: 310.556.2700
 6 Facsimile:   310.556.2705
 7 Attorneys for Bavaria Fiction GmbH
 8
 9                          UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 Bavaria Fiction GmbH,                           Case No.
13                 Plaintiff,                      COMPLAINT
14            v.                                      1. Copyright Infringement (17
                                                         U.S.C. § 101 et seq.);
15 Sonar Entertainment Distribution, LLC,
                                                      2. Intentional Interference with
16                 Defendant.                            Prospective Economic
                                                         Advantage;
17
                                                      3. Unfair and/or Fraudulent
18                                                       Business Practices (Cal. Bus. &
                                                         Prof. Code § 17200 et seq.);
19
                                                      4. Breach of Contract; and,
20
                                                      5. Declaratory Relief.
21
                                                   DEMAND FOR JURY TRIAL
22
23
                                     Nature of This Action
24
              1.   This civil action is based on, and seeks injunctive relief and damages to
25
     redress, ongoing and prospective violations of the federal Copyright Act, 17 U.S.C
26
     § 101 et seq., as well as to protect the integrity and reputation of the television series
27
     Das Boot, which was inspired by the highly successful and critically-acclaimed
28
     603170698.1                                                                        Case No.
                                            COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 2 of 15 Page ID #:7




 1 1981 film of the same name and based on the books Das Boot and Die Festung
 2 (collectively, the “Novels”) by Lothar Günther Buchheim.
 3                                        PARTIES
 4            2.   Plaintiff Bavaria Fiction GmbH is a production company duly
 5 organized and existing under the laws of the Federal Republic of Germany, with its
 6 principal place of business in Grünwald, County of Munich, Germany.
 7            3.   Defendant Sonar Entertainment Distribution, LLC, is a limited liability
 8 company organized under the laws of state of Delaware, with its principal place of
 9 business in Los Angeles, California.
10                               JURISDICTION AND VENUE
11            4.   This Court has subject matter jurisdiction over the Copyright Act claim
12 under 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1338 (copyright actions).
13            5.   This Court has subject matter jurisdiction over the common law claims
14 under 28 U.S.C. § 1332 because a complete diversity of citizenship exists between
15 the parties, citizens of California and Germany, and the amount in controversy
16 exceeds $75,000. This Court also has subject matter jurisdiction over the common
17 law claims under 28 U.S.C. § 1367 because they are so closely related to the
18 Copyright Act claim that they form part of the same case or controversy under
19 Article III of the United States Constitution.
20            6.   This Court has personal jurisdiction over Defendant because it has its
21 principal place of business in Los Angeles, California and it conducts business in
22 California and in this District.
23            7.   Venue in this Court is proper pursuant to 28 U.S.C. § 1391 and
24 §1400(a), in that, upon information and belief, Defendant may be found in this
25 District and a substantial part of the events giving rise to the claim occurred and are
26 occurring in this District.
27
28
     603170698.1
                                               2                                   Case No.
                                           COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 3 of 15 Page ID #:8




 1           Bavaria Fiction Owns the Exclusive Copyright in the Series Das Boot
 2            8.    In 2015, Bavaria Film GmbH, a holding company of the Bavaria Film
 3 Group, purchased an exclusive and assignable First Offer Right to acquire the film
 4 rights in the Novels from Buchheim Stiftung (Foundation), which had previously
 5 been assigned all of the rights in the Novels, pursuant to a purchase agreement dated
 6 May 5, 2015 (the “First Offer Agreement”).
 7            9.    The First Offer Agreement was valid for a period of two years after
 8 signature of the First Offer Agreement. The First Offer Agreement was followed
 9 and replaced by a Literary Property Option and Purchase Agreement (the “Option
10 and Purchase Agreement”) between Bavaria Film GmbH and Buchheim Stiftung,
11 dated January 10, 2017, which is attached as Exhibit 1. The option to acquire
12 exclusive film rights in the Novels was valid until May 5, 2017.
13            10.   On May 4, 2017, the Bavaria Film GmbH executed the option to
14 acquire the exclusive film rights in the Novels. The Option Execution Letter is
15 attached as Exhibit 2.
16            11.   Pursuant to an agreement between the Bavaria Film GmbH and
17 Plaintiff Bavaria Fiction, Bavaria Film GmbH agreed that Bavaria Fiction shall be
18 the sole producer of the television series “Das Boot,” including the first and any
19 subsequent seasons, if any, (collectively, the “Series”) and that Bavaria Fiction shall
20 own any and all rights in the Series. As a result, Bavaria Film GmbH assigned all
21 film rights in the Novels as acquired under the Option and Purchase Agreement to
22 Bavaria Fiction. The Deal Memorandum between Bavaria Film GmbH and Bavaria
23 Fiction GmbH is attached as Exhibit 3.
24            12.   The first season of the Series (“First Season”) was produced by Bavaria
25 Fiction and was initially exhibited on SKY Germany on November 23, 2018.
26            13.   The Option and Purchase Agreement includes an option to produce the
27 second season of the Series (“Second Season”), to be executed no later than 24
28 months after initial exhibition of the First Season. The option for the Second Season
     603170698.1
                                                3                                   Case No.
                                            COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 4 of 15 Page ID #:9




 1 was executed by Bavaria Film GmbH on March 18, 2019, as evidenced in the email
 2 from Bavaria Film GmbH to Buchheim Stiftung, attached as Exhibit 4.
 3            14.   As a result of these actions, under the laws of the Federal Republic of
 4 Germany, the rights, including copyright, necessary to produce, distribute and
 5 exploit the Second Season (and the right to receive claims and revenues in
 6 connection therewith) throughout the world (excluding the Czech Republic and
 7 Malta only) for at least the full period of copyright, have been acquired by Bavaria
 8 Fiction GmbH.
 9            15.   Under the laws of Germany, the above referenced agreements are
10 enforceable against the respective parties thereto and convey legally binding
11 contractual rights, including copyright, and obligations according to their terms for
12 and against the respective parties.
13            16.   It is not necessary under the laws of Germany in order to ensure the
14 validity, effectiveness or enforceability of the above agreements in accordance with
15 their terms, that they be filed, registered or recorded in public office or elsewhere or
16 that any other document or instrument relating thereto be executed, delivered, filed,
17 registered or recorded.
18            17.   In accordance with the German Copyright Act, including, but not
19 limited to, “Filmherstellerrecht” per § 94, Bavaria Fiction possesses a valid and
20 enforceable copyright in the Series as a creative work.
21            18.   In furtherance of Bavaria Fiction’s valid and enforceable copyright
22 related to the Series Das Boot, each copyright by-line for the Series states: “©
23 Bavaria Fernsehproduktion GmbH” with an accompanying parenthetical denoting
24 the year. Bavaria Fernsehproduktion GmbH is the former registered company name
25 of Bavaria Fiction. On September 28, 2017, Bavaria Fernsehproduktion GmbH
26 changed its name to Bavaria Fiction.
27            19.   The Das Boot television series, first published in Germany on
28 November 23, 2018, is not a “United States work” under 17 U.S.C. § 101, and is
     603170698.1
                                                4                                   Case No.
                                            COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 5 of 15 Page ID #:10




 1 therefore exempt from 17 U.S.C. § 411(a)’s registration requirement for bringing a
 2 copyright infringement action. See Fourth Estate Pub. Benefit Corp. v. Wall-
 3 Street.com, LLC, 139 S. Ct. 881, 891 (2019) (“Congress removed foreign works
 4 from § 411(a)’s dominion in order to comply with the Berne Convention for the
 5 Protection of Literary and Artistic Works’ bar on copyright formalities for
 6 such works.”). Germany is a party to the Berne Convention. Accordingly, Bavaria
 7 Fiction possesses a valid and enforceable copyright in the Series under the United
 8 States Copyright Act.
 9                            The First Season of Das Boot is a Success
10             20.     Prior to the debut of the First Season of Das Boot, Bavaria Fiction
11 entered into a distribution agreement with Sonar Entertainment related only to the
12 First Season (the “First Season Distribution Agreement”).
13             21.     Under the First Season Distribution Agreement, Sonar Entertainment
14 provided Bavaria Fiction a distribution advance, and, in return, Sonar Entertainment
15 received an exclusive license, under copyright, to distribute, exhibit and otherwise
16 exploit the First Season of the Series during a set period of time and throughout
17 various defined territories.
18             22.     The First Season of Das Boot debuted on November 23, 2018, in
19 Germany, and received immediate critical acclaim. Following the success of the
20 first season, an additional season of the Series was ordered.
21                   Sonar Entertainment Breaches the Second Season Agreement
22             23.     On May 22, 2018, Bavaria Fiction and Sonar Entertainment entered
23 into a short-form agreement (the “May 2018 Agreement”) related to distribution
24 rights of the Second Season.
25             24.     Under the terms of the May 2018 Agreement, Sonar Entertainment was
26 required to pay Bavaria Fiction an advance of € 11,346,943, plus applicable VAT
27 (the “Distribution Advance”).
28
      603170698.1
                                                 5                                 Case No.
                                             COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 6 of 15 Page ID #:11




 1             25.   The Distribution Advance was a material term of the May 2018
 2 Agreement and payable in installments according to a pre-determined schedule.
 3 According to the schedule, Sonar Entertainment was required to pay (i) 10% upon
 4 commencement of pre-production; (ii) 10% six weeks after start of pre-production;
 5 (iii) 20% upon commencement of principal photography; (iv) 5% ten weeks
 6 following the completion of principal photography; (v) 5% on lock of all episodes;
 7 (vi) 15% on delivery and technical acceptance of the Essential Delivery Material;
 8 and (vii) 10% on the later of Sonar Entertainment’s full acceptance of all remaining
 9 delivery materials or 4 months prior to the first day on which Sonar Entertainment
10 may exploit the distribution rights.
11             26.   The May 2018 Agreement further provides: “All additional terms shall
12 be negotiated between the parties in good faith within customary parameters, and
13 until a more formal agreement is executed this Agreement shall constitute the entire
14 agreement between the parties in connection with the Series and shall remain
15 valid and binding.” (Emphasis added.)
16             27.   On or about November 2018, pre-production of the Second Season
17 commenced. Sonar Entertainment, in accordance with the terms of the May 2018
18 Agreement, made the required initial payment a few weeks later.
19             28.   On or about December 1, 2018, however, Sonar Entertainment reversed
20 course. Sonar Entertainment contacted Bavaria Fiction and sought to enter into
21 discussions to re-negotiate the terms of the May 2018 Agreement because it did not
22 want to pay the full Distribution Advance.
23             29.   For the next few months, the parties discussed re-negotiating the terms
24 of the May 2018 Agreement. During this time period, Sonar Entertainment initially
25 missed the deadline to pay the second tranche of the Distribution Advance due.
26 Eventually, Sonar Entertainment made only a partial payment of the second tranche
27 due under the Distribution Advance.
28
      603170698.1
                                                 6                                   Case No.
                                             COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 7 of 15 Page ID #:12




 1             30.     On February 12, 2018, the settlement talks between the parties fell
 2 apart because Sonar Entertainment was unwilling to agree to certain essential terms
 3 that Bavaria Fiction required in order to alter the May 2018 Agreement.
 4             31.     On February 13, 2019, Bavaria Fiction terminated the negotiations. As
 5 a result, the May 2018 Agreement remained in full force and effect.
 6             32.     On March 11, 2019, principal photography of the Second Season of
 7 Das Boot commenced. That same day, Bavaria Fiction sent Sonar Entertainment a
 8 demand letter, setting a deadline of March 15, 2019, to pay the amounts of the
 9 Distribution Advance owed under the May 2018 Agreement, which totaled
10 € 2,434,080.35 based on the payment schedule. Bavaria Fiction further advised
11 Sonar Entertainment that, if Sonar Entertainment did not pay the amount owed by
12 March 15, 2019, “Sonar shall have no right, title or interest in the Distribution
13 Rights and will be required to cease and desist from any further licensing of the
14 Distribution Rights until Sonar fully remedies its breach of the Agreement.”
15             33.     In material breach of its obligations under the May 2018 Agreement,
16 Sonar Entertainment refused to pay the amounts owed to Bavaria Fiction.
17                   Sonar Entertainment Files a Futile Arbitration Demand and
                               Infringes Bavaria Fiction’s Copyright
18
19             34.     In a desperate effort to amend the May 2018 Agreement without
20 Bavaria Fiction’s consent, on March 14, 2019, Sonar Entertainment filed an
21 arbitration demand with the Independent Film and Television Alliance (“IFTA”),
22 purportedly basing the jurisdiction for such a proceeding on unexecuted, draft
23 documents related to the parties’ settlement negotiations.
24             35.     On March 25, 2019, Bavaria Fiction informed Sonar Entertainment that
25 the May 2018 Agreement was terminated because of Sonar Entertainment’s refusal
26 to pay the Distribution Advance.              In notifying Sonar Entertainment of the
27 termination, Bavaria Fiction also advised Sonar Entertainment that “Sonar
28 Entertainment does not have a license to all Distribution Rights” under the May
      603170698.1
                                                  7                                  Case No.
                                              COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 8 of 15 Page ID #:13




 1 2018 Agreement and that Sonar Entertainment “must cease and desist from any
 2 further licensing of the Distribution Rights.” Bavaria Fiction further advised Sonar
 3 Entertainment that, “if Sonar Entertainment takes any steps to interfere with
 4 Bavaria’s ability to license the Distribution Rights or any other right related to the
 5 Series (2nd Season), Bavaria will take swift legal and equitable action against Sonar
 6 Entertainment to prevent any interference with Bavaria’s rights, or those of the new
 7 distributor.”
 8             36.   In filing this present lawsuit, Bavaria Fiction formally tenders the
 9 payments it has previously received from Sonar Entertainment in connection with
10 the May 2018 Agreement, but expressly reserves its rights to seek damages as a
11 result of Sonar Entertainment’s breach.
12             37.   Despite being expressly informed that it had no Distribution Rights in
13 the Second Season, Sonar Entertainment has continued to engage in unauthorized
14 licensing activities, in violation of Bavaria Fiction’s copyright.
15             38.   For instance, on April 9, 2019, Sonar Entertainment’s attorney admitted
16 to the IFTA arbitral agent that the termination of the May 2018 Agreement was
17 “having a negative impact on Sonar’s licensing activities (e.g., at the ongoing
18 MIPTV currently being held in Cannes, where Sonar Executives are actively
19 engaged in selling the television series internationally. . .).” (Emphasis added.) A
20 copy of this email is attached as Exhibit 5.
21             39.   MIPTV refers to The International Market for Content Development
22 and Distribution, which was held in Cannes, France, from April 8, 2019 through
23 April 11, 2019.
24             40.   As Sonar Entertainment’s attorney admitted, at MIPTV, Sonar
25 Entertainment engaged in licensing activities related to the Second Season of Das
26 Boot without any right to do so and without Bavaria Fiction’s authorization.
27
28
      603170698.1
                                                 8                                   Case No.
                                             COMPLAINT
     Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 9 of 15 Page ID #:14




 1             41.   Further, at the MIPTV, Sonar Entertainment prominently displayed a
 2 poster, which states “Sonar presents Das Boot . . . Season 2 now in production.”
 3 Attached as Exhibit 6 is a photograph of Sonar Entertainment’s poster.
 4             42.   Sonar Entertainment distributed a marketing deck related to Das Boot,
 5 which is attached as Exhibit 7. As part of the marketing deck, Sonar Entertainment
 6 used its company logo and impermissibly indicated that it had the right to deliver the
 7 rights to Second Season of Das Boot, which was expected for delivery in “Q1
 8 2020.”
 9             43.   Sonar Entertainment’s unauthorized marketing activities have created
10 confusion in the market place and interfered with Bavaria Fiction’s efforts to sell the
11 Distribution Rights to the Second Season. Indeed, Sonar Entertainment’s attorney
12 admitted to IFTA’s arbitral agent that Sonar Entertainment’s marketing activities
13 have created “uncertainty” in the market.
14             44.   On April 9, 2019, Bavaria Fiction reiterated to Sonar Entertainment
15 that Sonar Entertainment’s licensing activities are unauthorized and “in violation of
16 copyright laws.”
17             45.   Upon information and belief, Sonar Entertainment continues to engage
18 in unauthorized licensing activities and will not cease doing so without an order
19 from a Court.
20             46.   On April 10, 2019, IFTA informed Sonar Entertainment that it was
21 declining to “open” the arbitration because “the redlined agreements for the second
22 season of Das Boot were unexecuted and [IFTA] could not determine that the
23 parties agreed to IFTA Arbitration. In addition, [the May 2018 Agreement], which
24 was executed by the parties, states that ‘. . . until a more formal agreement is
25 executed this [Term Sheet] shall constitute the entire agreement between the parties
26 in connection with the Series and shall remain valid and binding . . .’.” A copy of
27 IFTA’s decision is attached as Exhibit 5.
28
      603170698.1
                                                9                                  Case No.
                                            COMPLAINT
  Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 10 of 15 Page ID #:15




 1            47.   IFTA further explained that it was declining to open the arbitration
 2 because Sonar Entertainment’s own submission in the notice of arbitration
 3 “confirm[ed] that [Bavaria Fiction] terminated the negotiations without signing the
 4 second season agreement, and therefore, in IFTA’s view, without agreeing to IFTA
 5 Arbitration.”
 6            48.   Because Sonar Entertainment has engaged and continues to engage in
 7 infringement of Bavaria Fiction’s copyright interest and in other detrimental conduct
 8 toward Bavaria Fiction, Bavaria Fiction brings this action for damages, injunctive,
 9 and declaratory relief.
10                               FIRST CAUSE OF ACTION
11                    (Copyright Infringement – 17 U.S.C. § 101 et seq.)
12            49.   Bavaria Fiction re-alleges and incorporates by reference herein each of
13 the foregoing paragraphs.
14            50.   Bavaria Fiction owns the copyright, and all rights, title, and interest
15 thereto, in Das Boot, including the distribution rights related to the Second Season.
16            51.   Das Boot is an original work of authorship owned by Bavaria Fiction
17 and is copyrightable subject matter under the laws of the United States and the
18 Federal Republic of Germany.
19            52.   The Das Boot television series, first published in Germany on
20 November 23, 2018, is not a “United States work” under 17 U.S.C. § 101, and is
21 therefore exempt from 17 U.S.C. § 411(a)’s registration requirement for bringing a
22 copyright infringement action.        See Fourth Estate Pub. Benefit Corp. v. Wall-
23 Street.com, LLC, 139 S. Ct. 881, 891 (2019) (“Congress removed foreign works
24 from § 411(a)’s dominion in order to comply with the Berne Convention for the
25 Protection of Literary and Artistic Works’ bar on copyright formalities for
26 such works.”).
27            53.   Bavaria Fiction is the owner of the copyright of Das Boot under the
28 laws of the Federal Republic of Germany, a party to the Berne Convention. Copies
     603170698.1
                                               10                                   Case No.
                                            COMPLAINT
  Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 11 of 15 Page ID #:16




 1 of the relevant documents establishing Bavaria Fiction’s rights are attached to this
 2 Complaint as Exhibits 1 through 4.
 3            54.   Defendant has access to at all relevant times, and did access, Das Boot.
 4            55.   Defendant has infringed upon, and has announced its intention to
 5 continue to infringe upon, Bavaria Fiction’s copyright interest in Das Boot by
 6 engaging in unauthorized and unlawful licensing activities of the Second Season of
 7 Das Boot to third parties, violating Bavaria Fiction’s exclusive right to control the
 8 distribution rights and licensing activities, if any, in Das Boot.
 9            56.   Bavaria is informed and believes and on that basis alleges that
10 Defendant had full knowledge that its acts were and are wrongful and unlawful.
11 Nonetheless, Defendant has continued to infringe upon Bavaria Fiction’s copyrights,
12 even after Bavaria Fiction informed Defendant that it did not have any right to
13 license the Second Season of Das Boot and that such actions constitute wrongful
14 infringement.        Upon information and belief, Defendant’s acts of copyright
15 infringement were committed both with knowledge that their conduct constituted
16 copyright infringement and for the purposes of commercial advantage or private
17 financial gain.       Thus, Defendant’s copyright infringement was and is willful
18 pursuant to 17 U.S.C. § 501 et. seq.
19            57.   By reason of the foregoing, Bavaria Fiction has suffered damages in an
20 amount to be determined at trial and is entitled to all damages suffered by Bavaria
21 Fiction, along with all gains, profits, and advantages derived by Defendant from its
22 acts of infringement, plus exemplary or punitive damages to be proven at trial.
23            58.   Bavaria Fiction has suffered and will suffer irreparable harm as a result
24 of Defendant’s infringing conduct, and lacks an adequate remedy at law for the
25 injury threatened by Defendant, in that Bavaria Fiction will suffer intangible
26 injuries, including the loss of goodwill, marketplace confusion, loss of control over
27 its copyrighted works, and injury to Bavaria Fiction’s reputation with its licensees
28
     603170698.1
                                                11                                    Case No.
                                            COMPLAINT
  Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 12 of 15 Page ID #:17




 1 and its customers. Bavaria Fiction is entitled under the Copyright Act to provisional
 2 and permanent relief enjoining Defendant’s infringements.
 3                                 SECOND CAUSE OF ACTION
 4                 (Intentional Interference with Prospective Economic Advantage)
 5            59.      Bavaria Fiction re-alleges and incorporates by reference herein each of
 6 the foregoing paragraphs.
 7            60.      Bavaria   Fiction   has    economic   relationships   with   prospective
 8 distributors of Das Boot that contain a reasonably probable future economic benefit
 9 to Bavaria Fiction, including the benefits resulting from the sale of the distribution
10 rights to the Second Season.
11            61.      Defendant knew of the relationships between Bavaria Fiction and
12 prospective distributors of the Second Season.
13            62.      Defendant intentionally disrupted the relationships between Bavaria
14 Fiction and prospective distributors by representing itself as the distributor of Das
15 Boot’s Second Season, including at the April 2019 International Market for Content
16 Development and Distribution, where Defendant attempted to sell the Second
17 Season internationally, displayed a poster stating, “Sonar presents Das Boot . . .
18 Season 2 now in production,” and distributed a marketing deck indicating Defendant
19 had the right to deliver the rights to the Second Season.
20            63.      By representing itself as having the distribution rights to Das Boot’s
21 Second Season, Defendant intended to interfere with Bavaria Fiction’s relationships
22 with prospective distributors or knew that interference or disruption was certain or
23 substantially certain to occur. Indeed, Defendant has acknowledged that its conduct
24 has created “uncertainty” in the market.
25            64.      Defendant’s wrongful conduct interfered with Bavaria Fiction’s
26 relationships with prospective distributors, preventing the successful sale of the
27 distribution rights to the Second Season. As a result, Bavaria Fiction has suffered
28 economic harm.
     603170698.1
                                                    12                                  Case No.
                                                 COMPLAINT
 Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 13 of 15 Page ID #:18




1                                THIRD CAUSE OF ACTION
2                        (Unfair and/or Fraudulent Business Practices –
                             Cal. Bus. & Prof. Code § 17200 et seq.)
3
              65.   Bavaria Fiction re-alleges and incorporates by reference herein each of
4
     the foregoing paragraphs.
5
              66.   By unethically and deceptively representing itself as the distributor of
6
     the Second Season of Das Boot, Defendant has been, and is, engaged in “unlawful,
7
     unfair or fraudulent business practices” in violation of § 17200 et seq. of the
8
     California Business and Professions Code.
9
              67.   Defendant has knowingly presented itself as the Second Season’s
10
     distributor without any right to do so and without Bavaria Fiction’s authorization,
11
     including by “actively engag[ing] in selling the television series internationally” and
12
     by displaying and disseminating marketing materials indicating it had the
13
     distribution rights at the April 2019 International Market for Content Development
14
     and Distribution.
15
              68.   Defendant’s conduct has deceived or is likely to deceive members of
16
     the public, including prospective distributors of the Second Season. Defendant itself
17
     has admitted that its conduct has created “uncertainty” in the market. Defendant’s
18
     acts are therefore also unfair, interfering with Bavaria Fiction’s efforts to sell the
19
     distribution rights to the Second Season of Das Boot.
20
              69.   As a direct and proximate result of Defendant’s wrongful acts, which
21
     have thwarted Bavaria Fiction’s sale of the distribution rights to the Second Season,
22
     Bavaria Fiction has suffered and continues to suffer and/or is likely to suffer
23
     economic injury.
24
                                FOURTH CAUSE OF ACTION
25
                                      (Breach of Contract)
26
              70.   Bavaria Fiction re-alleges and incorporates by reference herein each of
27
     the foregoing paragraphs.
28
     603170698.1
                                                13                                   Case No.
                                            COMPLAINT
  Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 14 of 15 Page ID #:19




 1            71.   Bavaria Fiction and Defendant entered into the May 2018 Agreement.
 2            72.   Bavaria Fiction has performed each of its obligations under the May
 3 2018 Agreement except to the extent that it was prevented or excused from doing so
 4 by the actions of Defendant.
 5            73.   The May 2018 Agreement was a binding contract, which obligated
 6 Defendant to pay Bavaria Fiction the full amount of the Distribution Advance.
 7            74.   On March 11, 2019, Bavaria Fiction sent Defendant a demand letter,
 8 setting a deadline of March 15, 2019, to pay the amounts owed under the
 9 Distribution Advance, which totaled € 2,434,080.35 based on the payment schedule.
10 Bavaria Fiction further advised Defendant that, if Defendant did not pay the amount
11 due by March 15, 2019, “Sonar shall have no right, title or interest in the
12 Distribution Rights and will be required to cease and desist from any further
13 licensing of the Distribution Rights until Sonar fully remedies its breach of the
14 Agreement.”
15            75.   Defendant breached its obligation under the May 2018 Agreement by
16 refusing to pay the Distribution Advance.
17            76.   As a direct and proximate result of Defendant’s breach, Bavaria Fiction
18 has been damaged in an amount to be determined according to proof at trial.
19                               FIFTH CAUSE OF ACTION
20                                    (Declaratory Relief)
21            77.   Bavaria Fiction re-alleges and incorporates by reference herein each of
22 the foregoing paragraphs.
23            78.   An actual controversy has arisen and now exists between Bavaria
24 Fiction, on the one hand, and Defendant, on the other, as to whether Bavaria
25 Fiction’s conduct with respect to the second season of Das Boot infringes upon
26 Bavaria Fiction’s copyright interests in Das Boot and whether the May 2018
27 Agreement has been terminated.
28
     603170698.1
                                               14                                   Case No.
                                            COMPLAINT
  Case 2:19-cv-02854 Document 4 Filed 04/12/19 Page 15 of 15 Page ID #:20




 1            79.    By reason of the foregoing, Bavaria Fiction is entitled to a declaration
 2 that Defendant’s conduct infringes upon Bavaria Fiction’s copyright interests in Das
 3 Boot, and that the May 2018 Agreement between these two parties has been
 4 terminated.
 5                                    PRAYER FOR RELIEF
 6            WHEREFORE, Plaintiff prays for judgment as follows:
 7            i.     A declaration that Defendant has infringed Bavaria Fiction’s copyrights
 8 under 17 U.S.C. § 501;
 9            ii.    A preliminary and permanent injunction;
10            iii.   Compensatory damages according to proof;
11            iv.    Punitive and exemplary damages for the willful, reckless, and wanton
12 nature of the Defendant’s acts;
13            v.     An award of costs, expenses, and attorney’s fees;
14            vi.    All further relief as is just and proper, in the determination of the Court.
15                                        JURY DEMAND
16            Bavaria Fiction demands a trial by jury of all issues so triable pursuant to
17 Rule 38 of the Federal Rules of Civil Procedure.
18
19 DATED: April 12, 2019                     KENDALL BRILL & KELLY LLP
20
21
                                             By: /s/ Bert H. Deixler
22
                                                 Bert H. Deixler
23                                               Attorneys for Bavaria Fiction GmbH
24
25
26
27
28
     603170698.1
                                                  15                                      Case No.
                                              COMPLAINT
